Exhibit 10.47

REVOLVING NOTE

 

$12,000,000.00  

New York, New York

January 5, 2009

FOR VALUE RECEIVED, the undersigned PALM, INC. (the “Borrower”) hereby
unconditionally promises to pay to the order of MORGAN STANLEY SENIOR FUNDING,
INC. or its registered assigns (the “Lender”), at the offices of JPMorgan Chase
Bank, N.A. (“Administrative Agent”) at 270 Park Avenue, New York, NY 10017 or
such other place as Administrative Agent shall have specified, in dollars and in
immediately available funds, in accordance with Section 2.09 of the Credit
Agreement (as defined below) on the Revolving Maturity Date, the principal
amount of $12,000,000.00 or, if less, the then unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement. Capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

The Borrower further unconditionally promises to pay interest on the unpaid
principal amount of each Revolving Loan made by the Lender in like money at said
office until paid at the rate or rates per annum, from the dates and payable on
the dates set forth in the Credit Agreement.

This revolving note (this “Note”) is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement dated as of October 24, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, and Morgan
Stanley Senior Funding, Inc., as syndication agent, and is entitled to the
benefits thereof and of the other Loan Documents.

This Note is given subject to the provisions of the Credit Agreement, which,
among other things, contains provisions for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof, the reborrowing of Revolving
Loans from the Lender in an aggregate amount not to exceed the Commitment of the
Lender at any time outstanding and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified. In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

PALM, INC.,

as the Borrower

By:  

/s/    Andrew J. Brown

Name:   Andrew J. Brown Title:   Senior Vice President and CFO